Citation Nr: 0714295	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  00-06 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of both knees as secondary to service-connected 
lymphoma with a history of spinal cord involvement.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1972 with 
active duty for training.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefit sought on appeal.

In June 2002 the veteran and his spouse provided testimony 
before Veterans Law Judge Ronald R. Bosch in a hearing held 
at the RO.  The claims file includes a copy of the 
transcript.

In August 2003 the Board remanded the case for additional 
development and adjudication.  


FINDING OF FACT

The veteran's degenerative joint disease of both knees bears 
no relationship to his chemotherapy for his service-connected 
lymphoma.


CONCLUSION OF LAW

The veteran's degenerative joint disease of both knees was 
not incurred in or aggravated by service, and is not 
proximately due to a service-connected disability. 38 
U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As requested by the Board, VA afforded the veteran a 
compensation examination and conducted x-rays in November 
2004 to elucidate the impact of his service-connected 
disorder on both knees.  The examiner found no connection 
between the degenerative joint disease of both knees and the 
lymphoma.  The examiner associated the veteran's knee pain to 
arthritis.   Indeed, the diagnosis noted that his 
degenerative joint disease of both knees is attributable to 
his low back problems due to degenerative joint disease and 
degenerative disc disease of the lumbosacral and lower dorsal 
spine, providing highly probative evidence against this 
claim.

The Board finds that the service and post-service medical 
record, as a whole, also provides evidence against this 
claim, indicating a disorder that began many years after 
service with no connection to service and, most importantly, 
no connection to the veteran's service connected disorder. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for degenerative joint disease of both 
knees as secondary to service-connected lymphoma with a 
history of spinal cord involvement.  Despite the veteran's 
statements that he currently has this condition as a result 
of service, as a layperson without medical expertise or 
training, his statements alone are insufficient to prove his 
claims.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons are not competent to render medical opinions).  
Accordingly, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in June 2004 and 
March 2007 (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claims; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about the 
information and evidence he is expected to provide; and (4) 
requested him to provide any evidence in his possession that 
pertains to the claims, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claims."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran an appropriate VA 
compensation examination to determine the etiology of the 
degenerative joint disease in both knees.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

ORDER

Entitlement to service connection for degenerative joint 
disease of both knees as secondary to service-connected 
lymphoma with history of spinal cord involvement is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


